DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 5 is objected to because of the following informalities:  
The abbreviation “LC” needs to be spelled out then followed by “(LC)”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.        Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, the pending claim 2 recites: the electromagnetic system of claim 1 (e.g., illustrated by Fig. 4 of the present application), further comprising disc forms of a second electrically conductive material (e.g., disc 700), wherein the disc forms are placed on opposite sides of the first electromagnetic layer (illustrated by Fig. 7 of the present application). However, the original disclosure of present application (e.g., spec, page 8) merely mention that “FIG. 7 is an exploded perspective view of an electromagnet vibration device 703, being one embodiment of the present invention, comprising two aluminum disc 700 10 placed on opposite sides of electromagnet 200, when a high amplitude frequency signal is applied to the electromagnet 200 from a high amplitude frequency signal generator 704, the electromagnet 200 begins vibrating between both aluminum disc 700, these electric magnetic vibrations began effecting the magnetic fields produced by an external electromagnet which the electromagnet vibration device 703 becomes placed up against,15 by altering, manipulating, and distorting the magnetic fields and magnetic field frequencies. Furthermore, the input signal from the high amplitude frequency signal generator 704 is applied to a provisional area which is not electrically insulated on the spiral form 701, and 702 end points. …”. It does not include detailed description of how to apply the aluminum disc 700 which are placed on opposite sides of the first electromagnet 200 to the combination of the first electromagnet and the second electromagnet, while retaining all the structures and configurations of the multi-layer electromagnet 403 as illustrated by Fig. 4 and specified by the original spec (e.g., page 7). The silence on the details of such integration of two different embodiments fails to meet the enablement requirement that the disclosure must ensure that the invention is communicated to the interested public in a meaningful way and sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. See MPEP § 2164.
The pending claim 5 recites a LC circuit connected to the spiral form of the first electrically conductive material of the first electromagnetic layer. Applicant’s original disclosure does not include a detailed description of the definition for said “LC circuit”. It is unclear whether the term “LC circuit” refers to a type of an electric circuit that is made up of an inductor and a capacitor, a tank circuit, a resonant circuit, a tuned circuit, or something else.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarger et al. (US 20100013345 A1).
	Regarding claim 1, Yarger discloses an electromagnetic system (Abstract; Figs. 10 and 11), comprising: a first electromagnetic layer (e.g., the top layer of the multiplayer bi-metal coil 1100 in Fig. 11) which includes: a first electrically conductive material (1106) wound in a spiral form (see 1006 in Fig. 10); and a material (1118) having a high magnetic permeability (para. 0098) wound in the spiral form (formed on the surface 1132 for example, see also 1018 in Fig. 10), wherein the spiral form of the first electrically conductive material is combined with the spiral form of the material having the high magnetic permeability (Fig. 10; para. 0098-0099); a second electromagnetic layer (e.g., the middle layer of the bi-metal coil 1100) wound in the spiral form (formed on the surface 1130 for example, see also Fig. 10), wherein the spiral form of the second electromagnetic layer is stacked with the spiral form of the first electromagnetic layer (Fig. 11).  
 	Regarding claim 3, Yarger discloses: wherein the second electromagnetic layer is electrically connected to the first electromagnetic layer such that an electrical currentPage 2 of 11Application No.: 16/720,440 Reply to the Office Action dated March 10, 2022flows within the second electromagnetic layer in a direction same as the first electromagnetic layer (para, 0102: “Traces on various layers of insulating material 1102 may be coupled to each other”).  
	Regarding claims 7-9, Yarger discloses the claimed invention (Fig. 11).
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yarger et al. in view of Lopatin et al. (US 20220065725 A1).
	Regarding claim 4, Yarger does not mention explicitly: wherein a permanent magnet is placed within the center of the first electromagnetic layer.  
Lopatin discloses an electromagnet (13) wherein a permanent magnet (17) is placed within the center (Fig. 3; para. 0098-0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yarger in view of Lopatin to design an electromagnet wherein a permanent magnet is placed within the center of the electromagnet to increase inductance.
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yarger et al. in view of Moyer et al. (US 20040113731 A1).
	Regarding claim 5, Yarger does not mention explicitly: wherein a LC circuit is connected to the spiral form of the first electrically conductive material (1006) of the first electromagnetic layer.  
Moyer discloses a LC circuit (Fig. 12, para. 0139) connected to an electrically conductive material of an electromagnet assembly (para. 0088, 0139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yarger in view of Moyer to combines a multi-layer electromagnet with a LC circuit for use as an energy storage module (Moyer, para. 0139). 
Moyer is silent on:  said LC circuit is connected to the first electromagnetic layer of a multi-layer electromagnet. However, it is deemed that the feature in question relates merely to a design choice of connecting the LC to a multi-layer electromagnet. It has been held that an obvious matter of engineering design choice is not patentably advanced.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yarger et al. in view of Tsung (GB 2069768 A).
	Regarding claim 6, Yarger discloses a rotor (Fig. 46) wherein a circular array of electromagnets (114) surround a rotor (102) of an electrically conductive metal.
Yarger is silent on: a rotor wherein permanent magnets inserted within the rotor slots. 
Tsung discloses a rotor (Fig. 2, item 20) having permanent magnets (22) inserted in the rotor slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yarger in view of Tsung to design an electromagnet to increase inductance.
The rest of the claimed features are deemed to be mere design choice of the coupling configuration between the rotor and the first electromagnetic layer and the second electromagnetic layer taught by Yarger, since the claims of the present application do not specify the particular function or benefit of the claimed improvement. It has been held that an obvious matter of engineering design choice is not patentably advanced.

Response to Arguments
11.	Applicant's arguments received 04/27/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-10 as set forth above in this Office action.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837